Citation Nr: 0505138	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 28, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1990.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for PTSD, with 
an effective date of December 6, 2000.  The evaluation was 50 
percent.  A November 2002 rating decision assigned an 
effective date for service connection of September 28, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran submitted a claim for service connection for 
PTSD on January 15, 1998; an August 1998 rating decision 
denied service connection for PTSD.

3.  A VA Form 21-4138 received by VA on March 23, 1999, 
constitutes a timely substantive appeal with the August 1998 
rating decision denying service connection for PTSD; the 
August 1998 rating decision did not become final and the 
claim is still open.  

4.  Service connection for PTSD was eventually granted by a 
July 2002 rating decision; a November 2002 rating decision 
assigned an effective date of September 28, 1999.  


CONCLUSION OF LAW

An effective date for the grant of service connection for 
PTSD of January 15, 1998, is warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  In this regard, there has been 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since the veteran's 
notice of disagreement seeking an earlier effective date for 
the grant of service connection was received in October 2002, 
the VCAA is applicable.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant entitlement to an effective date of January 
15, 1998, for the grant of service connection for PTSD.  
Therefore, no further development is needed.

Addressing the procedural history of the veteran's attempts 
to obtain service connection for PTSD, the Board notes that 
the veteran originally submitted a claim for service 
connection for PTSD on January 15, 1998.  An August 1998 
rating decision denied service connection for PTSD, among 
other issues.  The RO informed the veteran of the August 1998 
rating decision in a letter dated September 1, 1998.  The 
veteran submitted a timely notice of disagreement and VA sent 
him a statement of the case in December 1998.  Thereafter the 
veteran submitted a VA Form 21-4138 on January 22, 1999, and 
again March 23, 1999.  The RO did not consider that either 
correspondence constituted a Substantive Appeal.  The RO 
considered a VA Form 21-4138 received on September 28, 1999, 
as a new claim for service connection for PTSD.  This claim 
ultimately led to the grant of service connection for PTSD.  

The veteran contends that the effective date for the grant 
for service connection for PTSD should be January 15, 1998, 
the date of his original claim for service connection, which 
was denied by the August 1998 rating decision.  He asserts 
that  either his January or March VA Form  21-4138 
constituted a timely Substantive Appeal with the August 1998 
rating decision, thereby keeping the claim open until service 
connection for PTSD was ultimately granted.  He argues that 
since the August 1998 rating decision never became final, the 
effective date of service connection should be January 15, 
1998.  

Based on a thorough review of the record, the Board finds 
that the evidence supports an effective date of January 15, 
1998, for the grant of service connection for PTSD.  

The requirements for a substantive appeal are set out at 
38 C.F.R. § 20.202 (2004).  A Substantive Appeal consists of 
a properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.

The Board finds that the statement received in March 1999 is 
an adequate Substantive Appeal as defined by the cited legal 
authority.  The fact that this statement was not on a VA Form 
9 is not determinative as it contained the necessary 
information specified in 38 C.F.R. § 20.202.  Specifically, 
the March 1999 statement addressed the veteran's claim for 
service connection for PTSD, and it included the veteran's 
specific arguments as to why service connection for PTSD was 
warranted.  Thus, the Board concludes that the VA Form 21-
4138 submitted by the veteran and received by the RO on March 
23, 1999 constitutes a valid Substantive Appeal with the 
August 1998 decision.  

The Board also concludes that the March 1999 Substantive 
Appeal was received by the RO in a timely manner.  The 
relevant regulation provides in general that a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2004).  In this case, the March 1999 
correspondence was timely, as it was received within one year 
from the September 1998 notification of the August 1998 
determination being appealed.  

In light of the foregoing, the Board finds that the evidence 
warrants an effective date of January 15, 1998, for the grant 
of service connection for PTSD.  









ORDER

An effective date of January 15, 1998, for the grant of 
service connection for PTSD is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


